Exhibit 10.1

EXECUTION VERSION

SIXTH AMENDMENT AND JOINDER TO THE

THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

This SIXTH AMENDMENT AND JOINDER TO THE THIRD AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT, dated as of July 24, 2015 (this “Amendment”), is among:

 

  (i) RADNOR FUNDING CORP., as Seller (the “Seller”);

 

  (ii) AIRGAS, INC. (in its individual capacity, “Airgas”), as Servicer (in such
capacity, the “Servicer”);

 

  (iii) VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit Purchaser;

 

  (iv) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrator
(in such capacity, the “Administrator”), as Purchaser Agent (in such capacity,
the “Victory Purchaser Agent”) and as Related Committed Purchaser for the
Purchaser Group that includes Victory (the “Victory Purchaser Group”);

 

  (v) WORKING CAPITAL MANAGEMENT CO., LP (“Working Capital”), as a Conduit
Purchaser and as Related Committed Purchaser for the Purchaser Group that
includes Working Capital (the “Working Capital Purchaser Group”);

 

  (vi) MIZUHO BANK, LTD. (f/k/a Mizuho Corporate Bank, Ltd.), as Purchaser Agent
(in such capacity, the “Working Capital Purchaser Agent”) for the Working
Capital Purchaser Group;

 

  (vii) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser;

 

  (viii) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as
Purchaser Agent (in such capacity, the “Atlantic Purchaser Agent”) and as
Related Committed Purchaser for the Purchaser Group that includes Atlantic (the
“Atlantic Purchaser Group”);

 

  (ix) REGENCY ASSETS LIMITED (“Regency”), as a new Conduit Purchaser;

 

  (x) HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC Bank USA”), as a new Related
Committed Purchaser for the Purchaser Group that includes Regency (the “Regency
Purchaser Group”); and

 

  (xi) HSBC SECURITIES (USA) INC. (“HSBC Securities”), as a new Purchaser Agent
(in such capacity, the “Regency Purchaser Agent”) for the Regency Purchaser
Group.



--------------------------------------------------------------------------------

The foregoing entities are herein collectively referred to as the “Parties”, and
capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings set forth in the Receivables Purchase
Agreement (as defined below).

BACKGROUND

WHEREAS, the Parties have entered into that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of March 17, 2010 (as amended,
supplemented or otherwise modified through the date hereof, the “Receivables
Purchase Agreement”);

WHEREAS, the Parties desire to amend the Receivables Purchase Agreement as set
forth herein;

WHEREAS, each of Regency, as a Conduit Purchaser, HSBC Bank USA, as a Related
Committed Purchaser, and HSBC Securities, as a Purchaser Agent, desire to become
a party to the Receivables Purchase Agreement;

WHEREAS, in connection with this Amendment and concurrently herewith, the
Seller, the Servicer and the members of the Regency Purchaser Group are entering
into a Fee Letter, dated the date hereof (the “Regency Fee Letter”); and

WHEREAS, in connection with this Amendment and concurrently herewith, the
Purchaser Agents, the Related Committed Purchasers, the Conduit Purchasers, the
Administrator, the Seller and the Servicer are entering into that certain
Transfer Supplement, dated as of the date hereof (the “2015 Transfer
Supplement”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

SECTION 1. Joinder of Regency, HSBC Bank USA and HSBC Securities to the
Receivables Purchase Agreement.

(a) Regency as a Conduit Purchaser. From and after the date hereof, Regency
shall be a Conduit Purchaser party to the Receivables Purchase Agreement for all
purposes thereof and of the other Transaction Documents as if Regency were an
original party to the Receivables Purchase Agreement, and Regency assumes all
related rights and agrees to be bound by all of the terms and provisions
applicable to Conduit Purchasers and contained in the Receivables Purchase
Agreement and the other Transaction Documents. Regency confirms that (i) it has
received a copy of the Receivables Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and the Receivables Purchase Agreement and (ii) it will,
independently and without reliance upon the Administrator, any other Purchaser
or any Purchaser Agent, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Receivables Purchase Agreement and the
other Transaction Documents.

 

2



--------------------------------------------------------------------------------

(b) HSBC Bank USA as a Related Committed Purchaser. From and after the date
hereof, HSBC Bank USA shall be the Related Committed Purchaser for the Regency
Purchaser Group and a party to the Receivables Purchase Agreement for all
purposes thereof and of the other Transaction Documents as if HSBC Bank USA were
an original party to the Receivables Purchase Agreement, and HSBC Bank USA
assumes all related rights and agrees to be bound by all of the terms and
provisions applicable to Related Committed Purchasers and contained in the
Receivables Purchase Agreement and the other Transaction Documents. HSBC Bank
USA confirms that (i) it has received a copy of the Receivables Purchase
Agreement and copies of such other Transaction Documents, and other documents
and information as it has requested and deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and the Receivables
Purchase Agreement and (ii) it will, independently and without reliance upon the
Administrator, any other Purchaser or any Purchaser Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Receivables Purchase Agreement and the other Transaction Documents.

(c) Appointment of HSBC Securities as the Regency Purchaser Agent. Pursuant to
and in accordance with Section 5.1(b) of the Receivables Purchase Agreement,
each of Regency and HSBC Bank USA hereby designates HSBC Securities as, and HSBC
Securities hereby agrees to perform the duties and obligations of, the Purchaser
Agent for the Regency Purchaser Group. From and after the date hereof, HSBC
Securities shall be a Purchaser Agent party to the Receivables Purchase
Agreement for all purposes of the Receivables Purchase Agreement and the other
Transaction Documents as if HSBC Securities were an original party to the
Receivables Purchase Agreement, and HSBC Securities assumes all related rights
and agrees to be bound by all of the terms and provisions applicable to
Purchaser Agents contained in the Receivables Purchase Agreement and the other
Transaction Documents.

(d) Commitment of HSBC Bank USA as a Related Committed Purchaser. Effective as
of the date hereof, HSBC Bank USA’s Commitment, as Related Committed Purchaser
for the Regency Purchaser Group, shall be the amount set forth on Schedule VI
hereto.

(e) Consent to Joinder. Each of the Parties consents to the foregoing joinder of
Regency, HSBC Bank USA and HSBC Securities as parties to the Receivables
Purchase Agreement and waives any otherwise applicable conditions precedent
thereto under the Receivables Purchase Agreement and the other Transactions
Documents (other than as set forth herein). Additionally, each of the Parties
hereby acknowledges and agrees that this Section 1 shall constitute an
Assumption Agreement for all purposes of the Receivables Purchase Agreement.

SECTION 2. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is amended as follows:

(a) Section 5.8 of the Receivables Purchase Agreement is hereby amended by
replacing the phrase “BTMUNY, Credit Agricole and Mizuho” where it appears
therein with the phrase “BTMUNY, Credit Agricole, HSBC Bank USA, HSBC Securities
and Mizuho”.

 

3



--------------------------------------------------------------------------------

(b) Section 6.5 of the Receivables Purchase Agreement is hereby replaced in its
entirety with the following:

Section 6.5 No Proceedings; Limitation on Payments.

(a) Each of the Seller, Airgas, the Servicer, the Administrator, the Purchaser
Agents, the Purchasers, each assignee of the Purchased Interest or any interest
therein, and each Person that enters into a commitment to Purchase the Purchased
Interest or interests therein, hereby covenants and agrees that it will not:

(i) institute against, or join any other Person in instituting against, any
Conduit Purchaser any bankruptcy, reorganization, arrangement, examinership,
insolvency or liquidation proceeding, or other proceeding;

(ii) take any action to appoint a receiver, administrator, administrative
receiver, trustee, liquidator, examiner or similar official to any Conduit
Purchaser, its revenues and assets; or

(iii) have any right to take any steps for the purpose of obtaining payments of
any amounts payable to it under this Agreement by any Conduit Purchaser,

under any federal or state bankruptcy or similar law, or any similar law in any
other jurisdiction, for two years and one day after the latest maturing Note
issued by such Conduit Purchaser is paid in full.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
obligations of any Conduit Purchaser under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Purchaser and shall be payable solely to the extent of funds received from the
Seller in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay or make
provision for its matured and maturing Notes and any payment obligations of a
Conduit Purchaser will be extinguished to the extent there are insufficient
funds after paying or making provision for its matured and maturing Notes.

(c) Notwithstanding any provision contained in this Agreement or any other
Transaction Document to the contrary, no Purchaser, Purchaser Agent or the
Administrator shall, and no such Person shall be obligated (whether on behalf of
any Purchaser or otherwise) to pay any amount to the Seller as a reinvestment in
the undivided percentage ownership interests with regard to the Purchased
Interest, except to the extent of Collections on Receivables available for
distribution to the Seller in accordance with this Agreement. In addition,
notwithstanding anything to the contrary contained in this Agreement or any
other Transaction Document, the obligations of any

 

4



--------------------------------------------------------------------------------

Purchaser or any of its successors or assigns (including any Liquidity Provider
or Program Support Provider) that is a commercial paper conduit or similar
vehicle under this Agreement and all other Transaction Documents shall be
payable by such Purchaser or successor or assign solely to the extent of funds
received from the Seller in accordance herewith or from any party to any
Transaction Document in accordance with the terms thereof in excess of funds
necessary to pay such Person’s matured and maturing Notes or other senior
indebtedness. Any amount which the Administrator or any Purchaser is not
obligated to pay pursuant to the two preceding sentences shall not constitute a
claim (as defined in § 101 of the Bankruptcy Code or under any other bankruptcy,
insolvency, receivership or similar law in any other jurisdiction) against, or
corporate obligation of, the Administrator or such Purchaser, as applicable, for
any such insufficiency unless and until such amount becomes available for
distribution to the Seller pursuant to the terms hereof.

(c) Section 6.15 of the Receivables Purchase Agreement is hereby amended by
(x) replacing the phrase “BTMUNY, Credit Agricole and Mizuho” where it appears
therein with the phrase “BTMUNY, Credit Agricole, HSBC Bank USA, HSBC Securities
and Mizuho” and (y) replacing the phrase “Atlantic, Working Capital or Victory”
where it appears therein with the phrase “Atlantic, Regency, Working Capital or
Victory”.

(d) Section 6.18 of the Receivables Purchase Agreement is hereby amended by
adding the term “, agent” immediately following the phrase “against any
stockholder, employee” where it appears therein.

(e) The following new defined terms and definitions thereof are added to Exhibit
I to the Receivables Purchase Agreement in the appropriate alphabetical order:

“HSBC Bank USA” shall mean HSBC Bank USA, National Association.

“HSBC Securities” shall mean HSBC Securities (USA) Inc.

“Regency” shall mean Regency Assets Limited.

“Regency Base Rate” means, in the case of Regency or any Purchaser in its
Purchaser Group, for any day, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate shall be at all times equal to the
higher of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by HSBC Bank USA in New York, New York as its “prime rate.” Such “prime
rate” is set by HSBC Bank USA based upon various factors, including HSBC Bank
USA’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate, and

(b) 0.50% per annum above the latest Federal Funds Rate.

 

5



--------------------------------------------------------------------------------

“Regency CP Rate” means, with respect to Regency for any Yield Period with
respect to any Portion of Investment, the per annum rate equivalent to the
“weighted average cost” (as defined below) related to the issuance of Regency’s
Notes that are allocated, in whole or in part, by Regency (or by its Purchaser
Agent) to fund or maintain such Portion of Investment (and which may also be
allocated in part to the funding of other Portions of Investment hereunder or of
other assets of Regency) for such Yield Period; provided, however, that if any
component of such rate is a discount rate, in calculating the “Regency CP Rate”
for such Portion of Investment for such Yield Period, Regency shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum. As used in this definition,
Regency’s “weighted average cost” shall consist of (x) the actual interest rate
(or discount) paid to purchasers of Regency’s Notes, together with the
commissions of placement agents and dealers in respect of such Notes, to the
extent such commissions are allocated, in whole or in part, to such Notes by
Regency (or by its Purchaser Agent) and (y) any incremental carrying costs
incurred with respect to Regency’s Notes maturing on dates other than those on
which corresponding funds are received by Regency. Notwithstanding anything
herein to the contrary, Regency’s Notes may be issued in maturities as the
Regency Purchaser Agent may choose in accordance with Article I hereof, and the
Regency CP Rate shall at all time be determined by the Regency Purchaser Agent,
in its sole discretion.

“Regency Yield Rate” for any Yield Period for any Portion of Investment of the
Purchased Interest in the case of Regency or any Purchaser in its Purchaser
Group, means an interest rate per annum equal to, at HSBC Securities’ option:
(a) the rate set forth as the “Applicable Margin” in the Purchaser Group Fee
Letter relating to Regency above the Euro-Rate for such Yield Period, or (b) the
Regency Base Rate for such Yield Period; provided, however, that in the case of:

(i) any Yield Period on or before the first day of which the Administrator shall
have been notified by any Purchaser or other Program Support Provider that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for such Person, to fund any Euro-Rate
Portion of Investment (and such Person shall not have subsequently notified the
Administrator that such circumstances no longer exist),

(ii) any Yield Period of one to (and including) 29 days,

(iii) any Yield Period as to which the Administrator does not receive notice
before noon (New York City time) on the third Business Day preceding the first
day of such Yield Period that the Seller desires that the related Portion of
Investment be a Euro-Rate Portion of Investment, or

(iv) any Yield Period relating to a Portion of Investment that is less than
$5,000,000,

 

6



--------------------------------------------------------------------------------

the “Regency Yield Rate” for each such Yield Period shall be an interest rate
per annum equal to the Regency Base Rate in effect on each day of such Yield
Period.

(f) The definition of “Base Rate” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby replaced in its entirety with the following:

“Base Rate” means, for any day, (i) in the case of the Purchaser Group including
Atlantic, the Atlantic Base Rate, (ii) in the case of the Purchaser Group
including Victory, the Victory Base Rate, (iii) in the case of the Purchaser
Group including Working Capital, the Working Capital Base Rate, (iv) in the case
of the Purchaser Group including Regency, the Regency Base Rate and (v) in the
case of each of other Purchaser Group shall mean the rate set forth as the Base
Rate for such Purchaser Group in the related Purchaser Group Fee Letter.

(g) The definition of “Business Day” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby replaced in its entirety with the following:

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York,
London, England, Dublin, Ireland or Pittsburgh, Pennsylvania, and (b) if this
definition of “Business Day” is utilized in connection with the Euro-Rate,
dealings are carried out in the London interbank market.

(h) Clause (ii) of the definition of “Concentration Percentage” set forth in
Exhibit I to the Receivables Purchase Agreement is hereby amended by replacing
the percentage “8%” where it appears therein with the percentage “5%”.

(i) The definition of “Conduit Purchaser” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby replaced in its entirety with the
following:

“Conduit Purchaser” means each commercial paper conduit that is a party to the
Agreement, as a “conduit purchaser”, as indicated on the signature pages hereto
(including Atlantic, Regency, Victory and Working Capital), or that becomes a
party to the Agreement, as a “conduit purchaser” pursuant to an Assumption
Agreement, as indicated on the signature pages thereto.

(j) The definition of “CP Rate” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby replaced in its entirety with the following:

“CP Rate” for any Yield Period for any Portion of Investment (i) in the case of
the Purchaser Group including Atlantic, means the Atlantic CP Rate, (ii) in the
case of the Purchaser Group including Victory, means the Victory CP Rate,
(iii) in the case of the Purchaser Group including Working Capital, means the
Working Capital CP Rate, (iv) in the case of

 

7



--------------------------------------------------------------------------------

the Purchaser Group including Regency, means the Regency CP Rate and (v) in the
case of each of other Purchaser Group shall mean the rate set forth as the CP
Rate for such Purchaser Group in the related Purchaser Group Fee Letter.

(k) Clause (c) of the definition of “Eligible Receivable” set forth in Exhibit I
to the Receivables Purchase Agreement is hereby replaced in its entirety with
the following:

(c) that does not have a payment term which is more than 60 days after the
original invoice date of such Receivable; provided, however, that up to 2% of
the aggregate Outstanding Balance of all Pool Receivables may have a stated
maturity which is more than 60 days but not more than 90 days from the original
invoice date of such Receivable,

(l) The definition of “Purchase Limit” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby amended by replacing the amount “$295,000,000”
where it appears therein with the amount “$330,000,000”.

(m) The definition of “Yield Period” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby amended by adding the following clause
(w) immediately before clause (x) therein:

(w) each Portion of Investment funded by Regency’s Purchaser Group: (a) at any
time with respect to any Portion of Investment funded by reference to the
Regency CP Rate, such period as the Regency Purchaser Agent shall select in its
sole discretion (which before the Facility Termination Date, unless the Regency
Purchaser Agent otherwise notifies the Servicer in writing shall: (i) initially
be the period commencing on (and including) the date of the initial funding of
each such Portion of Investment and ending on (but not including) the next
Settlement Date, and (ii) thereafter, each period commencing on (and including)
such Settlement Date and ending on (but not including) the next Settlement Date)
and (b) with respect to each Portion of Investment not funded by reference to
the Regency CP Rate (i) before the Facility Termination Date: (A) initially the
period commencing on (and including) the date of the initial funding of each
such Portion of Investment and ending on (but not including) the next Settlement
Date, and (B) thereafter, each period commencing on (and including) such
Settlement Date and ending on (but not including) the next Settlement Date, and
(ii) on and after the Facility Termination Date, such period (including a period
of one day) as shall be selected from time to time by the Regency Purchaser
Agent or, in the absence of any such selection, each period of 30 days from the
last day of the preceding Yield Period,

 

8



--------------------------------------------------------------------------------

(n) The definition of “Yield Rate” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby replaced in its entirety with the following:

“Yield Rate” for any Yield Period for any Portion of Investment (i) in the case
of the Purchaser Group including Atlantic, means the Atlantic Yield Rate,
(ii) in the case of the Purchaser Group including Victory, means the Victory
Yield Rate, (iii) in the case of the Purchaser Group including Working Capital,
means the Working Capital Yield Rate, (iv) in the case of the Purchaser Group
including Regency, means the Regency Yield Rate and (v) in the case of each of
other Purchaser Group shall mean the rate set forth as the Yield Rate for such
Purchaser Group in the related Purchaser Group Fee Letter.

(o) Schedule VI to the Receivables Purchase Agreement is hereby replaced in its
entirety with Schedule VI attached hereto.

(p) Schedule VII to the Receivables Purchase Agreement is hereby replaced in its
entirety with Schedule VII attached hereto.

(q) Annex B to the Receivables Purchase Agreement is hereby replaced in its
entirety with Annex B attached hereto.

(r) Annex F to the Receivables Purchase Agreement is hereby replaced in its
entirety with Annex F attached hereto.

SECTION 3. Certain Representations, Warranties and Covenants. Each of the
Seller, Airgas and the Servicer hereby represents, warrants and covenants to
each of the other Parties that:

(a) the representations and warranties of such Person contained in Exhibit III
to the Receivables Purchase Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date);

(b) the execution and delivery by such Person of this Amendment, and the
performance of its obligations under this Amendment and the Receivables Purchase
Agreement (as amended hereby) are within its corporate powers and have been duly
authorized by all necessary corporate action on its part, and this Amendment and
the Receivables Purchase Agreement (as amended hereby) are its valid and legally
binding obligations, enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization or other similar laws affecting
the enforcement of creditors’ rights generally; and

(c) no Termination Event or Unmatured Termination Event has occurred, is
continuing, or would occur as a result of this Amendment.

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by (i) the Regency Purchaser Agent of counterparts of the
Regency Fee Letter, duly executed by each of the Parties party thereto and
(ii) the Administrator of the following, in each case, in form and substance
satisfactory to the Administrator:

(a) counterparts of this Amendment, duly executed by each of the Parties;

 

9



--------------------------------------------------------------------------------

(b) counterparts of the 2015 Transfer Supplement, duly executed by each of the
parties thereto;

(c) favorable opinions of each of Cahill Gordon & Reindel LLP and Richards,
Layton & Finger, P.A., counsel for the Seller and Airgas, covering certain
general corporate and enforceability matters;

(d) reliance letters addressed to the Regency Purchaser Group from counsel for
the Seller, Airgas and each Originator with respect to the following opinions
delivered under the Transaction Documents: the opinions of Cahill Gordon &
Reindel LLP, dated as of March 17, 2010 and December 21, 2011; and the opinions
of Richards, Layton & Finger, P.A., dated as of March 17, 2010 and December 21,
2011; and

(e) such other documents, certificates and instruments as the Administrator may
reasonably request.

SECTION 5. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Receivables Purchase Agreement remain in full
force and effect. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to “the
Receivables Purchase Agreement,” “this Agreement,” “hereof,” “herein” or words
of similar effect, in each case referring to the Receivables Purchase Agreement,
shall be deemed to be references to the Receivables Purchase Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Receivables Purchase
Agreement other than as set forth herein.

SECTION 6. Ratification. After giving effect to this Amendment and each of the
transactions contemplated by this Amendment, all of the provisions of the Parent
Undertaking Agreement shall remain in full force and effect and Airgas, as
parent under the Parent Undertaking Agreement, hereby ratifies and affirms the
Parent Undertaking Agreement and acknowledges that the Parent Undertaking
Agreement has continued and shall continue in full force and effect in
accordance with its terms.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different Parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflict of law principles which would require the
application of the laws of any jurisdiction other than those of the state of New
York.

SECTION 9. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Purchase Agreement or any provision hereof or
thereof.

 

10



--------------------------------------------------------------------------------

[Signatures begin on the following page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RADNOR FUNDING CORP., as Seller By:  

/s/ W. Gary Murray

Name:   W. Gary Murray Title:   President & Treasurer

 

  S-1  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

AIRGAS, INC., as Servicer By:  

/s/ Joseph C. Sullivan

Name:   Joseph C. Sullivan Title:   Vice President & Treasurer

 

  S-2  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrator By:  

/s/ Christopher Pohl

Name:   Christopher Pohl Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Purchaser Agent for Victory’s Purchaser Group By:
 

/s/ Christopher Pohl

Name:   Christopher Pohl Title:   Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Related Committed Purchaser for Victory’s
Purchaser Group By:  

/s/ Mustafa Khan

Name:   Mustafa Khan Title:   Director

 

  S-3  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

 

  S-4  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

WORKING CAPITAL MANAGEMENT CO., LP, as a Conduit Purchaser and as Related
Committed Purchaser for Working Capital’s Purchaser Group By:  

/s/ Takashi Watanabe

Name:   Takashi Watanabe Title:   Attorney-In-Fact

 

  S-5  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Purchaser Agent for Working Capital’s Purchaser Group By:
 

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

  S-6  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

 

  S-7  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as Purchaser
Agent and Related Committed Purchaser for Atlantic’s Purchaser Group By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

 

  S-8  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

REGENCY ASSETS LIMITED, as a Conduit Purchaser By:  

/s/ Rhys Owens

Name:   Rhys Owens HSBC BANK USA, NATIONAL ASSOCIATION, as Related Committed
Purchaser for Regency’s Purchaser Group By:  

/s/ Nick Lotz

Name:   Nick Lotz Title:   Senior Vice President

HSBC SECURITIES (USA) INC.,

as Purchaser Agent for Regency’s Purchaser Group

By:  

/s/ Thomas Carroll

Name:   Thomas Carroll Title:   Director

 

  S-9  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

Acknowledge and Agreed: AIRGAS, INC., as the Parent under the Parent Undertaking
Agreement By:  

/s/ Joseph C. Sullivan

Name:   Joseph C. Sullivan Title:   Vice President & Treasurer

 

  S-10  

Sixth Amendment and Joinder to Third Amended and

Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE VI

COMMITMENTS

 

Purchaser

   Commitment  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Committed
Purchaser for Victory

   Commitment: $ 110,000,000   

WORKING CAPITAL MANAGEMENT CO., LP, as a Conduit Purchaser and as Related
Committed Purchaser for Working Capital

   Commitment: $ 85,000,000   

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as Related
Committed Purchaser for Atlantic

   Commitment: $ 85,000,000   

HSBC BANK USA, NATIONAL ASSOCIATION, as Related Committed Purchaser for Regency

   Commitment: $ 50,000,000   

 

Schedule VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

ADDRESSES

Radnor Funding Corp.

210 G Baynard Bldg.

3411 Silverside Road

Wilmington, DE 19810

Attention: W. Gary Murray

Telephone:    (302) 478-5221 Facsimile:    (610) 225-3271

Airgas, Inc.

259 North Radnor-Chester Road, Suite 100

Radnor, PA 19087

Attention: Joe Sullivan

Telephone: (610) 902-6217

Facsimile: (610) 225-3271

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch

1251 Avenue of the Americas

New York, NY 10020

Attention: Securitization Group

Telephone: (212) 782-4908

Facsimile: (212) 782-6448

Victory Receivables Corporation

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 2310

New York, NY 10036

Attention: Frank Bilotta

Telephone: (212) 295-2777

Facsimile: (212) 302-8767

Working Capital Management Co., LP

c/o Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attention: Conduit Management Group

Telephone:    (212) 282-4998    (212) 282-3633 Facsimile:    (212) 282-4105

 

Schedule VII-1



--------------------------------------------------------------------------------

Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attention: Conduit Management Group

Telephone:    (212) 282-4998    (212) 282-3633 Facsimile:    (212) 282-4105

Atlantic Asset Securitization LLC

c/o Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attention: DCM Securitization

Telephone: (212) 261-7819

Facsimile: (212) 459-3258

Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

New York, NY 10019

Attention: DCM Securitization

Telephone: (212) 261-7819

Facsimile: (212) 459-3258

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attention: Nick Lotz

Telephone: (610) 230-0972

Facsimile: (917) 229-5282

E-mail: nicholas.r.lotz@us.hsbc.com

HSBC Securities (USA) Inc.

452 Fifth Avenue

New York, NY 10018

Attention: Thomas Carroll

Telephone: (212) 525-2059

Facsimile: (646) 366-3476

E-mail: thomas.carroll@us.hsbc.com

 

Schedule VII-2



--------------------------------------------------------------------------------

Regency Assets Limited

6th Floor

Pinnacle 2

Eastpoint Business Park,

Dublin 3

Ireland

Attention:    Company Secretary Telephone:    +353 1 680 6000 Telecopier:   
+353 1 680 6050

 

Schedule VII-3



--------------------------------------------------------------------------------

ANNEX B

FORM OF PURCHASE NOTICE

[                     ,         ]

 

The Bank of Tokyo-Mitsubishi

UFJ, Ltd., New York Branch

1251 Avenue of the Americas

New York, New York 10020

  

Credit Agricole Corporate and

Investment Bank,

New York Branch

1301 Avenue of the Americas

New York, New York 10019

  

 

Mizuho Bank Ltd. 1251

Avenue of the Americas

New York, New York 10020

HSBC Securities (USA) Inc.

452 Fifth Avenue

New York, NY 10018

     

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of March 17, 2010 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among Radnor Funding Corp. (the
“Seller”), Airgas, Inc., as Servicer, Victory Receivables Corporation, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Atlantic Asset Securitization
LLC, Credit Agricole Corporate and Investment Bank, Working Capital Management
Co., LP, Mizuho Bank, Ltd., Regency Assets Limited, HSBC Securities (USA) Inc.,
HSBC Bank USA, National Association the various other members of each Purchaser
Group from time to time a party thereto and The Bank of Tokyo-Mitsubishi UFJ,
LTD., New York Branch, as administrator (the “Administrator”). Capitalized terms
used in this Purchase Notice and not otherwise defined herein shall have the
meanings assigned thereto in the Receivables Purchase Agreement.

This letter constitutes an irrevocable written notice (“Purchase Notice”)
pursuant to Section 1.2(a) of the Receivables Purchase Agreement. Seller desires
to sell an undivided variable interest in a pool of receivables on [            
        ,         ], for a purchase price of $[        ]. Seller hereby requests
that the initial Yield Period with respect to the Portion of Investment funded
by Regency’s Purchaser Group by reference to the Regency CP Rate end on
[            ], 20[    ]1 and directs Regency’s Purchaser Group to maintain its
level of Investment at the amount set forth herein until otherwise notified by
the Seller. The Aggregate Investment after such purchase shall be $[        ].
Each Purchaser Group’s respective aggregate Investment is as follows:

 

Purchaser Group

   Prior Investment
(a)    Purchase
(b)    Investment
(a+b)

Victory

        

Atlantic

        

Working Capital

        

Regency

        

Total

        

 

1  The date referenced in this sentence should be the following Settlement Date.

 

Annex B-1



--------------------------------------------------------------------------------

Seller hereby directs each Purchaser (or the related Purchaser Agent on its
behalf) to remit the proceeds of the Purchase related to this Purchase Note to
the following account

Bank Name: [                    ]

ABA No.: [                    ]

Account No.: [                    ]

Account Name: [                    ]

Reference: [                    ]

Swift Code: [                    ]

Branch Address: [                    ]

Call Back No.: [                    ]

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

1. the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct on and as of such dates as
though made on and as of such dates and shall be deemed to have been made on
such dates;

2. no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from such purchase;

3. after giving effect to the purchase proposed hereby, the Purchased Interest
will not exceed 100%, no Purchaser’s Investment will exceed its Commitment and
the Aggregate Investment will not exceed the Purchase Limit; and

4. the Facility Termination Date has not occurred.

[remainder of page intentionally left blank]

 

Annex B-2



--------------------------------------------------------------------------------

5. IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

RADNOR FUNDING CORP. By:  

 

Name:   Title:  

 

Annex B-3



--------------------------------------------------------------------------------

ANNEX F

FORM OF PAYDOWN NOTICE

[DATE]

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch

1251 Avenue of the Americas

New York, NY 10020

Credit Agricole Corporate and Investment Bank New York Branch

1301 Avenue of the Americas

New York, NY 10019

Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

HSBC Securities (USA) Inc.

452 Fifth Avenue

New York, NY 10018

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of March 17, 2010 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among Radnor Funding Corp. (“Seller”),
Airgas, Inc., as Servicer, Victory Receivables Corporation, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Atlantic Asset Securitization LLC,
Credit Agricole Corporate and Investment Bank New York Branch, Working Capital
Management Co., LP, Mizuho Bank Ltd., Regency Assets Limited, HSBC Securities
(USA) Inc., HSBC Bank USA, National Association and the various other members of
each Purchaser Groups from time to time a party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrator (in such capacity,
the “Administrator”). Capitalized terms used in this Paydown Notice and not
otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.

This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. Seller desires to reduce the Aggregate
Investment on                     ,          by2 the application of $         in
cash to pay the Aggregate Investment and Discount to accrue (until such cash can
be used to pay commercial paper notes) with respect to such Aggregate
Investment, together with all cost related to such reduction of Aggregate
Investment. Such amount shall be applied in accordance with Section 1.4(f)(iii)
of the Receivables Purchase Agreement. The aggregate Investment of Atlantic’s
Purchaser Group after such reduction shall

 

2  Notice must be given at least five Business Days’ prior to the requested
paydown date, in the case of reductions in excess of $30,000,000, or at least
two Business Days prior to the requested paydown date, in case of reductions of
$30,000,000 or less.

 

Annex F-1



--------------------------------------------------------------------------------

be [$        ], the aggregate Investment of Victory’s Purchaser Group after such
reduction shall be [$        ], the aggregate Investment of Regency’s Purchaser
Group after such reduction shall be [$        ] and the aggregate Investment of
Working Capital’s Purchaser Group after such reduction shall be [$        ].

[remainder of page intentionally left blank]

 

Annex F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Paydown Notice to be
executed by its duly authorized officer as of the date first above written.

 

RADNOR FUNDING CORP. By:  

 

Name:  

 

Title:  

 

 

Annex F-3